Citation Nr: 0808752	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  03-14 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
for congenital heart disease, status post aortic valve 
replacement. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1993 to April 1998.  This matter comes before the Board 
of Veterans' Appeals (Board) from the Salt Lake City Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
October 2002, the RO proposed a reduction in rating for the 
service-connected heart disorder from 100 percent to 10 
percent.  The actual reduction was to 60 percent in a January 
2003 rating decision, effective April 1, 2003.  In October 
2005 and November 2006, the Board remanded the claim for 
further development.   


FINDINGS OF FACT

1.  In an October 2002 letter, the RO notified the veteran of 
a proposed reduction in the rating for his service-connected 
heart condition; he was advised of his right to submit 
additional evidence and request a predetermination hearing.

2.  A January 2003 rating decision reduced the rating for the 
veteran's service-connected heart condition from 100 to 60 
percent, effective April 1, 2003.

3.  At the time of the January 2003 rating decision, the 100 
percent rating for the veteran's service-connected heart 
condition had been in effect for less than five years.

4.  The veteran's service-connected heart condition is 
manifested by fatigue, shortness of breath, occasional 
anterior chest pain with or without physical exertion, 
continuous medication (Coumadin) required, and no less than 
an ejection fraction of 45% and a METs level of 10. 






CONCLUSION OF LAW

The criteria for restoration of a 100 percent rating for 
congenital heart disease, status post aortic valve 
replacement have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.104 Diagnostic Code 
(Code) 7016. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to advise a claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007).  As part of that notice, VA must inform 
the claimant of the information and evidence he is expected 
to provide, as well as the information and evidence VA will 
seek to obtain on his behalf.  In addition, VA must advise a 
claimant to provide any additional evidence in his possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103 (West 
2002); 38 CFR § 3.159(b)(1) (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.

In this case, the RO sent the veteran a letter in October 
2002, explaining the proposed reduction in VA benefits for 
his service-connected heart condition.  The letter, along 
with an enclosed October 2002 rating decision, explained that 
the RO proposed to reduce the veteran's disability rating 
based on medical evidence of record that showed some 
improvement.  The October 2002 letter notified the veteran 
that he could "submit medical or other evidence to show that 
we should not make this change."  A November 2005 letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The November 2005 letter also asked the veteran to 
submit to VA any evidence in his possession that pertained to 
the claim.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
the VCAA notice requirement be accomplished prior to an 
initial unfavorable AOJ adjudication.  Because complete VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran was not completed prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to him.

The Board acknowledges that the October 2002 and November 
2005 letters discussed above does not specifically satisfy 
the additional requirements delineated by the Court in 
Dingess/Hartman.  Nonetheless, the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies have resulted in prejudice.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).

In summary, based on the facts of this case, the Board finds 
that "it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claim." Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2007).

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified by the veteran.  The veteran has neither submitted 
nor identified any additional post-service VA or private 
clinical records pertaining to his claims. 38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2007).

The veteran has also been afforded multiple VA medical 
examinations in connection with this appeal. 38 C.F.R. § 
3.159(c)(4) (2007).  The Board finds that the reports of 
these examinations provide the necessary medical opinions as 
well as sufficient reference to the pertinent schedular 
criteria. See Massey v. Brown, 7 Vet. App. 204 (1994).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.

II.  Factual Background

A review of the record shows that in October 1993, while in 
service, the veteran presented with complaints of chest pain 
and was diagnosed with costochondritis and returned to duty.  
An echocardiogram (EKG) revealed normal findings.  In August 
1995, he again had complaints of chest pain.  An EKG 
demonstrated severe aortic regurgitation, bicuspid valve.  
After demonstrating good exercise tolerance, he was returned 
to duty.  By 1997, his condition deteriorated and replacement 
aortic valve was accomplished in July 1997.  A Medical 
Evaluation Board report indicated that the bicuspid aortic 
valve existed prior to enlistment, but that his progression 
was beyond normal for his age group.  

In May 1998, the veteran submitted a claim seeking service 
connection for congenital heart disease, status post aortic 
valve replacement.  On June 1998 VA examination, the veteran 
denied any history of heart attack or congestive heart 
failure.  He worked as a welder and missed about 6 hours of 
work per month due to routine medical follow-up.  He was 
placed on a regimen of Coumadin therapy following aortic 
valve replacement.  Diagnostic testing per electrocardiogram 
revealed normal sinus rhythm with some criteria consistent 
with left ventricular hypertrophy.  Chest x-ray was 
interpreted as showing normal pulmonary cardiac features a 
METs rating (metabolic equivalent of task) was shown as being 
2.0 to 3.0.  

In an October 1998 rating decision, the RO granted service 
connection and assigned a 100 percent rating effective April 
28, 1998, the date following separation from service.  The 
veteran was advised that as the condition was likely to 
improve, the assigned evaluation was not considered permanent 
and was subject to future examination.  

A June 1999 VA examination report addendum indicated that the 
Mets level estimation was at 2.0 to 3.0 based on the 
veteran's cardiac condition.  He became fatigued lasting 24 
hours or longer, had sleep disturbance, and could do light 
work, and light ADL's.  

A May 1999 rating decision indicated that a continuation of 
the 100% evaluation was warranted and that the future 
examination scheduled would be postponed for one year.  

August and September 2000 VA examinations and clinical 
testing revealed that the veteran continued to take 
anticoagulation medication for which he would be continued on 
for life.  He reported some easy fatigability.  He denied 
symptoms of dyspnea, orthopenea, paroxysmal nocturnal dyspnea 
or peripheral edema.  On examination and x-ay review, there 
was no evidence of acute cardiopulmonary disease.  An EKG 
showed the left and right atria and left and right ventricles 
to be normal in size.  The prosthetic aortic valve appeared 
to open normally.  There was mild aortic insufficiency.  The 
left and right ventricular systolic function was normal.  
Ejection fraction was 55 to 70 percent.  

An October 2000 rating decision proposed to decrease the 
rating to 10 percent.   

An October 2001 VA stress test reported METs as 13.  

April and June 2001 VA examinations reported easy 
fatigability, shortness of breath, and severe limitation of 
any strenuous activity.  An EKG was normal.  He underwent a 
stress test which showed that he had a METs of 1/5.  The 
examiner noted that the veteran appeared to have a 
significant loss of function and his opportunities for work 
because of this condition.   

July 2001 rating decision continued the 100 percent rating 
and informed the veteran that since there was a likelihood of 
improvement, the assigned evaluation was not considered 
permanent and was subject to a future examination review.  

On September 2002 VA examination, the examiner noted that the 
veteran tired easily when he performed sports activities and 
climbed three flights of stairs.  He had no cough or 
orthopenea (difficulty breathing except in upright position).  
He had some occasional anterior chest pain with or without 
exertion.  He took Coumadin daily.  The examiner noted that 
the last EKG was done in October 2001, which revealed mildly 
decreased left ventricular systolic function and a normally 
functioning prosthetic valve.  There was mild global decrease 
in left ventricular function compared with the previous EKG.  
The estimated ejection fraction was 45-50%.  

An October 2002 rating decision proposed to decrease the 100 
percent rating assigned for congenital heart disease, status 
post aortic valve replacement, to 10 percent disabling.  

A November 2002 VA EKG report revealed probable aortic valve 
bioprosthesis with slight valve thickening and 11 mm mean 
pressure gradient and valve area of 1.6 square cm consistent 
with mild aortic valve dysfunction; mild left ventricular 
dysfunction with ejection fraction of approximately 45% with 
anterior and inferoseptal hypokinesis; and mild reduction 
left ventricular diastolic function; probable trivial aortic 
insufficiency. 

A November 2002 VA cardiology clinic note indicated that the 
veteran's exercise tolerance remained stable over the past 
year.  He had not noticed any palpitations, chest pain, or 
heart failure symptoms.  He reported two to three episodes of 
visual disturbances, which were described as blurriness of 
the vision that progressed to blackness.  He denied any other 
symptoms associated with his vision.  The VA physician noted 
that he did not suspect any worsening of the veteran's 
cardiovascular status, and the heart appeared to be 
functioning normally by examination and history.  

A January 2003 rating decision ultimately decreased the 100 
percent rating assigned for congenital heart disease, status 
post aortic valve replacement to 60 percent disabling, 
effective April 1, 2003.  

A February 2003 report from Dr. D. J. H. indicated that the 
veteran had complaints of exertional dyspnea and easy 
fatigability.  Dr. D. J. H. reported that these symptoms had 
not improved since the veteran's last visit in February 2001 
and may have worsened.  He reported that the most recent EKG 
showed a decline in the left ventricular systolic 
performance, with an ejection fraction estimated at only 
45 percent.  He reported that a recent cardiac stress 
examination was also performed, which showed reasonable 
exercise capacity, and no EKG evidence of a visible 
myocardial ischemia.  On cardiovascular examination, there 
was regular rate and rhythm with a normal S1 and mechanical 
S2.  A grade 1/6 systolic ejection murmur was noted, but no 
diastolic murmur, gallop, or pericardial friction rub was 
appreciated.  

On September 2003 VA examination, the veteran reported 
complaints of shortness of breath with any strenuous 
exertion.  Fatigue and dyspnea occurred with one flight of 
stairs.  He indicated that he could not perform any strenuous 
activities.  Occasional anterior pain occurred with exertion.  
There were no accompanying gastrointestinal symptoms with the 
chest pain.  There had been no remarkable swelling of the 
feet and legs.  No orthopenea, cough, or paroxysmal nocturnal 
dyspnea had occurred.  No remarkable palpation had been 
experienced.  

On examination, it was noted that the veteran's blood 
pressure was elevated; his heart had a regular rhythm with a 
rate of 92.  S1 was audible along the left sternal margin.  
No diastolic murmur, gallop, or friction rub was found.  
There was no edema in the extremities.  The clinical 
assessment was that there was slowly increasing symptoms with 
exertional fatigue and shortness of breath.  There had been 
no clinical manifestations of congestive heart failure.  No 
arrhythmia had been observed.  The examination report noted 
that the veteran had missed a scheduled echocardiogram. 

An October 2003 VA cardiology clinic note reported that the 
veteran felt week, but was working full time.  He denied any 
chest pain, palpitations, dizziness, or lightheadedness.  On 
examination, his jugular venous pressure was note elevated.  
Prosthetic second hear sound was clearly palpated.  There was 
a very faint ejection systolic murmur.  The assessment was 
that the veteran was stable and that there was no evidence of 
any valvular malfunctions.  He was to continue on Coumadin 
and follow-up in one-year.  

On January 2005 VA examination, it was noted that the veteran 
had easy fatigability with walking one flight of stairs or 
with any fast walking.  There were no recent episodes of 
chest pain.  There was a 5 to 10 pound weight gain in the 
past one to one and a half years.  There was no problem with 
peripheral edema.  There were some episodes of brief 
palpations, but none requiring emergency room visits.  The 
veteran noted some lightheadedness.  Examination of the heart 
revealed a normal S1 and mechanical S2.  There was a grade 
1/6 systolic ejection murmur audible along the left sternal 
margin.  There were no diastolic murmurs and no gallop rhythm 
or friction rubs.  It was noted that the veteran had an EKG 
performed that showed that the left atrial size was in the 
upper limits of normal.  The left ventricular size was 
normal.  The left ventricular wall thickness was normal and 
the right atrium was normal in size.  The global left 
ventricular systolic function was normal with an estimated 
ejection fraction between 55 to 70% and the septum was mildly 
hypokinetic.  The valve had normal excursion with no 
abnormalities and there was a mechanical valve in the aortic 
position.  There was very mild tricuspid regurgitation and 
right ventricular pressure was normal.  There was no 
pericardial effusion.  In summary, the EKG showed normal left 
ventricular systolic function with mild aortic valve pressure 
gradient and no change from a previous examination with 
normal aortic valve prosthesis function.  

December 2005 VA examination, it was noted that the claims 
file was reviewed.  The examiner summarized the records.  
During the interview, the veteran had complaints of fatigue 
with exertion, and while climbing stars.  He also complained 
of intermittent chest pain that occurred at rest.  He 
described the pain as sharp and short in duration.  There was 
no chest pain with any amount of physical activity He 
reported having rare palpations, and denied episodes of 
unconsciousness.  His blood pressure was 131/80, 135/80, and 
135/75.  The heart was regular.  The heart demonstrated a 
loud systolic click over the entire precordium.  Pulses were 
felt and normal.  There was no evidence of cyanosis, 
clubbing, or edema of the lower extremities.  The assessment 
was significant fatigue with minimal exertion.  The EKG 
revealed normal left ventricular function and ejection 
fraction.  The examiner noted that an exercise stress test 
was being ordered.  The records showed that in February 2006, 
a stress test was performed.  The test was terminated because 
the veteran reached the target heart rate and fatigue.  He 
experienced severe angina.  There was significant ST 
depression in the anterior and inferior leads.   Rhythm was 
sinus tachycardia during stress, and moderated PAC's were 
noted.  Blood pressure response was appropriates.  The 
examiner stated that the exercise tolerance was good.  
Significant ECG changes developed were suggestive of 
ischemia.  His MET level was 10.       

June 2006 VA cardiology telephone encounter note indicated 
that the veteran underwent a stress test in June 2006, with 
the report still pending.  A verbal report by Dr. V. 
indicated that there were no wall motion abnormalities and 
ejection fraction was within the normal range.  

December 2006 VA examination, noted that the claims file was 
reviewed and summarized the record.  After examination, the 
diagnosis was that the veteran had a history of bicuspid 
aortic valve and status post aortic valve replacement.  He 
was on chronic lifetime Coumadin for stroke prophylaxis.  He 
reported symptoms of shortness of breath that were stable 
with dyspnea on exertion that had not been increasing over 
the last 10 years since his surgery.  Given his treadmill 
findings, he still had METs of 10, an ejection fraction that 
was normal in the range of 50 to 75% in June 2006, and no 
abnormalities were seen.  The examiner commented that he 
believed that the veteran had an underlying pulmonary 
component and was not convinced that the veteran's current 
symptoms had anything to do with his cardiac anatomy.  It was 
the examiner's opinion of the above because the prosthetic 
valve was functioning normally without any other valvular 
components or problems at this time.  His ejection fraction 
had been normal from time to time with some hypokinesis, but 
his symptoms had been stable regardless of the left 
ventricular function findings.  
III.  Criteria & Analysis

Under 38 C.F.R. § 3.105(e), when a reduction in the rating of 
a service-connected disability is considered warranted and 
the lower rating would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her last address of record of the 
contemplated action and furnished detailed reasons therefor.  
The beneficiary must be given 60 days for presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.

These are such important safeguards that the Court has held 
that where VA has reduced a veteran's rating without 
observance of applicable law and regulation, such rating is 
void ab initio.  Brown v. Brown, 5 Vet. App. 413 (1993).  
Thus, to remedy such cases, the decision must be reversed as 
unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 4.104, Diagnostic Code 7016 (for rating 
heart valve replacement), a 100 percent rating is warranted 
for chronic congestive heart failure, or; workload of 3 METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  A 60 percent rating is 
warranted with more than one episode of acute congestive 
heart failure in the past year, or; workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
30 percent rating is warranted for a workload of greater than 
5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.  A 10 percent rating is warranted 
with a workload greater than 7 METs but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required.

Initially, the Board finds that the RO has complied with the 
procedural requirements of 38 C.F.R. § 3.105(e) in reducing 
the veteran's disability evaluation.  As set forth above, the 
RO issued a rating decision and notification letter in 
October 2002, advising the veteran of his right to present 
additional evidence within 60 days of receipt of the letter 
and request a hearing.  In addition, the January 2003 rating 
decision effectuating the termination was not issued until 
the appropriate time period had elapsed.  Thus, the Board 
finds that the requirements of 38 C.F.R. § 3.105(e) were met.  
The veteran does not contend otherwise.

The next question for consideration, therefore, is whether 
the reduction was proper based on applicable regulations.  
Here, the Board notes that the provisions of 38 C.F.R. 
§ 3.344(a), which apply to evaluations in effect for five 
years or more, are not for application in this case.  Rather, 
the provisions of 38 C.F.R. § 3.344(c) which concern 
disabilities that have not stabilized, are applicable.  That 
regulation provides that, with respect to a disability rating 
in effect for less than five years, as here, reexaminations 
disclosing improvement will warrant a rating reduction.  In 
this case, the medical evidence showed that in 1997 the 
veteran underwent aortic valve replacement surgery.  On June 
1998 VA examination, the veteran denied any history of heart 
attack or congestive heart failure, he was placed on a 
regimen of Coumadin therapy, and he had a METs rating of 2.0 
to 3.0.  Based on this evidence, the RO assigned a 100 
percent rating for congenital heart disease, status post 
heart valve replacement under 38 C.F.R. § 4.104, Diagnostic 
Code 7016.  The veteran was advised that as the condition was 
likely to improve, the assigned evaluation was not considered 
permanent and was subject to future examination.  

As set forth above, the Note following Diagnostic Code 7016 
provides that a rating of 100 percent shall be assigned as of 
the date of hospital admission for valve replacement.  Six 
months following discharge, the appropriate disability rating 
shall be determined by mandatory VA examination.  Any change 
in evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  

After a June 1999 VA examination report addendum indicated 
that the METs level estimation was at 2.0 to 3.0 based on the 
veteran's cardiac condition.  A May 1999 rating decision 
indicated that a continuation of the 100% evaluation was 
warranted and that the future examination scheduled would be 
postponed for one year.  

The veteran underwent VA medical examination in August and 
September 2000 and clinical testing revealed that the veteran 
continued to take anticoagulation medication for which he 
would be continued on for life, he reported some easy 
fatigability, and an EKG revealed that his ejection fraction 
was 55 to 70 percent.  

An October 2000 rating decision proposed to decrease the 
rating to 10 percent.  However, as April and June 2001 VA 
examinations showed that he had a METs level of 1/5, a July 
2001 rating decision continued the 100 percent rating.  The 
veteran was again informed the veteran that since there was a 
likelihood of improvement, the assigned evaluation was not 
considered permanent and was subject to a future examination 
review.  On September 2002 VA examination, the estimated 
ejection fraction was 45-50%.  An October 2002 rating 
decision proposed to decrease the 100 percent assigned rating 
to 10 percent disabling.  A January 2003 rating decision 
ultimately decreased the 100 percent rating assigned for the 
heart condition to 60 percent disabling, effective April 1, 
2003.  On January 2005 VA examination, the global left 
ventricular systolic function was normal with an estimated 
ejection fraction between 55 to 70% and the septum was mildly 
hypokinetic.  There was very mild tricuspid regurgitation and 
right ventricular pressure was normal.  There was no 
pericardial effusion.  On December 2005 VA examination, the 
assessment was significant fatigue with minimal exertion.  An 
EKG revealed normal left ventricular function and ejection 
fraction.  A February 2006 stress test showed that the test 
was terminated because the veteran reached the target heart 
rate and fatigue.  His METs rating was 10.  December 2006 VA 
examination reported, a METs rating of 10, an ejection 
fraction that was normal in the range of 50 to 75% in June 
2006, and no abnormalities were seen.

For the foregoing reasons, the Board concludes that the 
January 2003 rating reduction in question was proper and that 
the RO appropriately applied the applicable laws and 
regulations in reducing the 100 percent schedular rating for 
heart valve replacement to 60 percent.  It should also be 
pointed out that in rating reduction cases, it be determined 
that an improvement in a disability has actually occurred. 
See 38 C.F.R. § 3.344(c).  In this case, the RO reduced the 
rating for the veteran's congenital heart disease status post 
aortic valve replacement in the absence of a finding that 
there was chronic congestive heart failure; or a workload of 
3 METs or less resulting in dyspnea, fatigue, angina, 
dizziness; or syncope, or left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  Accordingly, 
there is a preponderance of the evidence against restoration 
of a 100 percent schedular rating for congenital heart 
disease status post aortic valve replacement.  The veteran is 
advised that should he his condition deteriorate, he should 
advise the RO.

The Board also wishes to recognize that the veteran continues 
to experience occasional chest pain with or without physical 
exertion, fatigue, and shortness of breath when walking up 
stairs and performing any sports.  He continues to take 
Coumadin.  He had multiple EKG's with a reduced ejection 
fraction as low as 45%.  In that regard, the currently 
assigned 60 percent rating reflects VA's recognition of the 
severity of his service-connected congenital heart disease, 
status post aortic valve replacement.


ORDER

Entitlement to restoration of a 100 percent rating for 
congenital heart disease, status post aortic valve 
replacement is denied.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


